Title: Thomas Jefferson to Joel Yancey, 25 June 1817
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello
June 25. 17.
          
          I send off Nace and Philip this morning to assist in your harvest, and intended to have set out myself, but am prevented by the lameness of one of my horses. I am in hopes he will be fit for the road in 2. or 3. days more, and that I shall be close on the heels of the bearers. we begin to cut rye this day and on Monday our wheat will be in order. it is recovered from the fly more than we ever expected. I salute you with friendship & respect
          Th: Jefferson
        